Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for receiving in claim 16
Means for determining in claim 16
Means for causing a display in claim 16
Means for causing a transition in claim 16
Means for rendering a graphical element in claim 16

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-7,10-11,16-18,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (“Ho”, US 10,551,995 in view of Goldberg et al (“Goldberg”, US 10,764,233) in view of Lusty (“Lusty”, US 8,296,655).

As per claim 1, Ho teaches a method for generating a visual cue providing a preview of content, the method for execution on a computing device comprising: 
receiving a selection input for initiating a display of selected content (Column 2 lines 39-47, According to one general aspect, a computer-implemented method can include displaying a first user interface window on a touchscreen display of a computing device.  The first user interface window can include a plurality of application icons associated with respective applications available for execution by the computing device. Wherein the input is launching the overlay UI by using traditional means.), and in response to the received input: 
determining, in addition to the selected content, associated content associated with the received selection input (Column 2 lines 48-54, The method can also include, in response to the touch input, displaying, concurrently on the touchscreen display of the computing device, a first portion of the first user interface window and a second portion of a second user interface window, where the second user interface window displays a user interface of the application associated with the first application icon. )
causing a display of a first user interface arrangement comprising a rendering of the selected content that is concurrently displayed with a rendering of the associated content (Column 2 lines 48-54, The method can also include, in response to the touch input, displaying, concurrently on the touchscreen display of the computing device, a first portion of the first user interface window and a second portion of a second user interface window, where the second user interface window displays a user interface of the application associated with the first application icon. See also Column 2 lines 63- Column 3 lines 3; Displaying the decreasing portion of the first user interface window on the display can include moving the first user interface window away from the first edge of the display.  Displaying the increasing portion of the second user interface window can include revealing the increasing portion of the second user interface window under the first user interface window as the first user interface window is moved.)
causing a transition from the display of the first user interface arrangement to a display of a second user interface arrangement, wherein the transition increases the size of the rendering of the selected content, and wherein the transition ends with the second user interface arrangement displaying the rendering of the selected content at a new size that covers a larger portion of a user interface surface than the rendering of the associated content (Column 6 lines 13-26,  As shown in FIG. 1B, after the user peeks at the user interface 130 to the application associated with the dragged icon 110, the user may drag the icon 110 to the left toward the edge 124 of the display 104.  As a consequence of this dragging of the icon 110 back toward the location from which it originated (as shown in FIG. 1A), at least a portion of the overlay UI 108 also may slide to the left.  When the icon 110 is dragged to a position on the display 104 that is within a predetermined threshold distance from the edge 124, the overlay application 514 can dismiss the user interface 130 to the application associated with the icon 110 and can again display the overlay UI 108 as shown in FIG. 1A, i.e., with the overlay UI 108 occupying all, nearly all, or a majority of the area of the display 104.); and 
in response to the transition from first user interface arrangement to the second user interface arrangement, rendering a graphical element indicating an availability of the associated content (Column 6 lines 13-26, As shown in FIG. 1B, after the user peeks at the user interface 130 to the application associated with the dragged icon 110, the user may drag the icon 110 to the left toward the edge 124 of the display 104.  As a consequence of this dragging of the icon 110 back toward the location from which it originated (as shown in FIG. 1A), at least a portion of the overlay UI 108 also may slide to the left.  When the icon 110 is dragged to a position on the display 104 that is within a predetermined threshold distance from the edge 124, the overlay application 514 can dismiss the user interface 130 to the application associated with the icon 110 and can again display the overlay UI 108 as shown in FIG. 1A, i.e., with the overlay UI 108 occupying all, nearly all, or a majority of the area of the display 104.) wherein the icons of Figure 1A are interpreted herein as a graphical element indicating the availability of the associated content).  
Ho teaches the user previews the underlying associated content which renders updates (See Column 7 lines 10-23, For example, as illustrated in FIG. 2B, the user can view a portion of the UI 132 for the blogging application and, when the blogging application is executing (i.e., not in a low-power hibernation mode), the user can view new blog posts (e.g., post 134) presented in the application since the last time the user interacted with the application.  The overlay UI 108 may also allow the user to preview or peek at multiple applications in quick succession by sliding the overlay UI 108 midway across the screen, viewing each application's content but not interacting with it (e.g., viewing the content in read-only mode), but Ho fails to distinctly point out that the associated content meets one or more criteria. 
However, Goldberg teaches the display of the first user interface arrangement is in response to determining that the associated content meets the one or more criteria (Column 16 lines 32-44, The topics and/or data items may be associated based on a user input indicative of the association.  The topics and/or data items may be automatically associated based on similarity.  The topics and/or data items may be associated based on similarity of users, timing, linked assets, similarity of text in messages, and/or the like.  The user interface 200 may display the associated topics and/or data items via a sidebar 224. The sidebar 224 may be expanded to show the associated topics (e.g., conversations), data items, and/or the like.  The sidebar 224 may comprise private data items, such as data items limited to a subset of the users of the information stream.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Goldberg with the method of Ho. Motivation to do so would have been to provide a way to display content that is relevant to the context of the user, thereby increasing productivity and minimizing time wasted.
	Ho—Goldberg fails to teach displaying the first arrangement if associated content is determined and bypass the display if there is no associated content.
Lusty teaches determining if other content has a relationship with the selected content identified in the selection input, wherein the other content is identified as associated content if the other content is related to the selected content; causing an automatic display of a first user interface arrangement comprising a rendering of the selected content that is concurrently displayed with a rendering of the associated content, wherein the display of the first user interface arrangement is in response to determining that the associated content is in existence (Column 9 lines 43-58, However, when the contextual coprocessor can identify a new current context the contextual coprocessor identifies the information specified by the current context to be provided by the contextual coprocessor in response to the request and obtains and displays the specified information to the user in the region 2. This information to be provided by the contextual coprocessor is independent from and different to the information provided by the information processing application itself at this point in the dialogue between the application and the user. See also Column 7 lines 6-11, Typically such a graphical user interface is displayed in the form of a display of items of information and/or a menu, dashboard or button bar identifying a selection of types of information for display and arranged to display items of information of the selected types in response to the user selecting the relevant menu items or buttons.)
wherein the first user interface arrangement is bypassed if the other content is not related to the selected content; (Column 9 lines 43-49, Each time the user makes an input to, or alternatively or additionally each time the user receives an output from, an information processing application the contextual coprocessor attempts to identify the current context for the application in use. It is possible that the context may not change or that the information processing application may move into a state which does not correspond to any defined context.)
Therefore it would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teaching of Lusty with the method of Ho-Goldberg. Motivation to do so would have been to provide and display contextual information automatically across multiple applications without having to interact with applications individually.

As per claim 2, Goldberg teaches the method of claim 1, wherein the selected content comprises messages between a plurality of users, wherein the associated content meets the one or more criteria when the selected content and the associated content are both related to the users participating in a message chat session (Column 16 lines 32-44, The topics and/or data items may be associated based on a user input indicative of the association.  The topics and/or data items may be automatically associated based on similarity.  The topics and/or data items may be associated based on similarity of users, timing, linked assets, similarity of text in messages, and/or the like.  The user interface 200 may display the associated topics and/or data items via a sidebar 224. The sidebar 224 may be expanded to show the associated topics (e.g., conversations), data items, and/or the like.  The sidebar 224 may comprise private data items, such as data items limited to a subset of the users of the information stream.).  

As per claim 3, Goldberg teaches the method of claim 1, wherein the associated content meets the one or more criteria when the associated content comprises updated data comprising at least one of updated Newport IP, LLC68 Docket: MS1-9473US 408428-US-NPlocation data, updated calendar data, updated task data, updated image data, updated video data, or updated membership data (Column 17 lines 20-45,The list of topics 222 may prioritize showing more recent topics and/or data items over prior topics and/or data items.  As an example, the topic 204 may be shown on the top of the list of topics 222 if the topic 204 has been updated more recent than the topics listed further below in the list of topics 222. The topics and/or data items may be associated based on similarity of users, timing, linked assets, similarity of text in messages, and/or the like.).  


As per claim 6, Ho teaches the method of claim 1, wherein the new size of the rendering of the selected data provided by the second user interface arrangement is larger than the size of the rendering of the selected data provided by the first user interface arrangement, wherein the new size is configured to utilize a majority of area of a device display screen for improving user interaction with the selected content (Column 6 lines 13-26, As shown in FIG. 1B, after the user peeks at the user interface 130 to the application associated with the dragged icon 110, the user may drag the icon 110 to the left toward the edge 124 of the display 104.  As a consequence of this dragging of the icon 110 back toward the location from which it originated (as shown in FIG. 1A), at least a portion of the overlay UI 108 also may slide to the left.  When the icon 110 is dragged to a position on the display 104 that is within a predetermined threshold distance from the edge 124, the overlay application 514 can dismiss the user interface 130 to the application associated with the icon 110 and can again display the overlay UI 108 as shown in FIG. 1A, i.e., with the overlay UI 108 occupying all, nearly all, or a majority of the area of the display 104.) wherein the icons of Figure 1A are interpreted herein as a graphical element indicating the availability of the associated content). 

As per claim 7, Goldberg teaches the method of claim 1, wherein a first category of the associated content is prioritized higher than a second category of the associated content, wherein a rendering of the first category of the associated content has a display property that draw user attention to the first category of the associated content over the second category of the associated content   (Column 17 lines 20-31, The user can access the pinned flow without having to browse through the list of topics (e.g., conversation) 222.  The list of topics 222 may prioritize showing more recent topics and/or data items over prior topics and/or data items.  As an example, the topic 204 may be shown on the top of the list of topics 222 if the topic 204 has been updated more recent than the topics listed further below in the list of topics 222.)
Claim 10 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. Further Goldberg teaches an update to the associated content meets the one or more criteria (Column 5 lines 48-64, An information stream may be associated one or more data collections, such as an activity feed, calendar, task list, asset collection (e.g., or asset list), pinned collection, and/or the like.  The data ingest service 119 may cause the data collections associated with an information stream to be updated.  If a data item comprises a calendar invite, a data collection comprising calendar events for the information stream may be updated.  If a data item comprises an asset (e.g., from an internal service 106 or external service 114), a data collection that includes all the assets (e.g., or references to the assets) of an information stream may be updated.  If a data item comprises a task item, a data collection comprising task items for the information stream may be updated. See also Column 16 lines 32-44) 

As per claim 11, Goldberg teaches the computing device of claim 10, wherein the method further comprises causing a display of a text notification describing an attribute of the update to the associated content in a display area outside the rendering of selected content, in response to determining that the update to the associated content meets the one or more criteria (Column 5 lines 48-64, An information stream may be associated one or more data collections, such as an activity feed, calendar, task list, asset collection (e.g., or asset list), pinned collection, and/or the like.  The data ingest service 119 may cause the data collections associated with an information stream to be updated.  If a data item comprises a calendar invite, a data collection comprising calendar events for the information stream may be updated.  If a data item comprises an asset (e.g., from an internal service 106 or external service 114), a data collection that includes all the assets (e.g., or references to the assets) of an information stream may be updated.  If a data item comprises a task item, a data collection comprising task items for the information stream may be updated. )


Claim 16 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Further Ho teaches the means for:
Means for receiving an input (Column 16 lines 1-17, receiving, see also Column 15 lines 7-17, LCD touch screen)
Means for determining associated content (Column 16 lines 1-17, determining)
Means for causing a display of a first user interface (Column 15 lines 7-17, LCD touch screen)
Means for causing a transition from a first user interface arrangement to a display of a second user interface arrangement (Column 14 lines 58-67, CPU cooperating with computer components to perform the specialized function of transitioning)
Means for rendering a graphical element (Column 14 lines 58-67, CPU cooperating with computer components to perform the specialized function of displaying a visual display of information)

Claim 17 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 

As per claim 21, Ho teaches the method of claim 1, further comprising, displaying an initial user interface that displays an input element for causing the display of both the selected content and the associated content, wherein the initial user interface includes the input element and the initial user interface excludes the display of associated content that is related to the selected content, wherein the input causes the display of both the selected content and the associated content that is related to the selected content  (Column 2 lines 48-54, The method can also include, in response to the touch input, displaying, concurrently on the touchscreen display of the computing device, a first portion of the first user interface window and a second portion of a second user interface window, where the second user interface window displays a user interface of the application associated with the first application icon. See also Column 2 lines 63- Column 3 lines 3; Displaying the decreasing portion of the first user interface window on the display can include moving the first user interface window away from the first edge of the display.  Displaying the increasing portion of the second user interface window can include revealing the increasing portion of the second user interface window under the first user interface window as the first user interface window is moved.) .

As per claim 22, Ho teaches the method of claim 1, wherein the selection input causes the display of both the selected content and the associated content that is related to the selected content, wherein the input further causes the transition from the display of the first user interface arrangement having both the selected content and the associated content to the display of a second user interface arrangement that excludes the associated content and displays the selected content (Column 6 lines 13-26, As shown in FIG. 1B, after the user peeks at the user interface 130 to the application associated with the dragged icon 110, the user may drag the icon 110 to the left toward the edge 124 of the display 104.  As a consequence of this dragging of the icon 110 back toward the location from which it originated (as shown in FIG. 1A), at least a portion of the overlay UI 108 also may slide to the left.  When the icon 110 is dragged to a position on the display 104 that is within a predetermined threshold distance from the edge 124, the overlay application 514 can dismiss the user interface 130 to the application associated with the icon 110 and can again display the overlay UI 108 as shown in FIG. 1A, i.e., with the overlay UI 108 occupying all, nearly all, or a majority of the area of the display 104.) wherein the icons of Figure 1A are interpreted herein as a graphical element indicating the availability of the associated content). 
As per claim 23, Lusty teaches the method of claim 1, wherein the other content has a first data type and the selected content has a second data type, wherein the other content is related to the selected content if the selected content refers to the other content (Column 8 lines 1-21,For example, where a user is accessing a product information application and the user requests cost information for a specific product the current context definition defined by the contextual coprocessor could include the parameter that the application currently being accessed was the product information application and that the information currently being requested or displayed was the price of a specific product. However, since the contextual coprocessor is separate from the product information application currently being accessed, the contextual coprocessor is not limited to defining the current context in terms of the user interaction with the product information application. The contextual coprocessor context definition can include further parameters defining the current context which are not available from or known to the product information application. For example, where a user has first opened a customer information application and accessed information regarding a particular customer and subsequently opened the product information application and requested the price of a specific product, the context defined by the contextual coprocessor can include the particular customer identity previously accessed..



Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (“Ho”, US 10,551,995 in view of Goldberg et al (“Goldberg”, US 10,764,233) in view of Lusty (“Lusty”, US 8,296,655) in view of Faaborg et al (“Faaborg”, US 9,882,996) 

As per claim 4, Ho-Goldberg-Lusty fails to distinctly point out the associated content meets the one or more criteria when the location data has reached a location corresponding to a destination defined in a calendar event. However, Faaborg teaches the method of claim 1, wherein the associated content meets the one or more criteria when the associated content comprises updated location data indicating a remote user having a relationship to the selected content has reached a predetermined destination defined in a calendar event  (See Claim 1,     1.  A method, comprising: determining, by a first computing device, a location of the first computing device;  determining, by the first computing device, whether a second computing device is located within a threshold distance of the location of the first computing device;  responsive to determining that the second computing device is located within the threshold distance of the location of the first computing device, identifying, by the first computing device, based on contextual information associated with a user of the first computing device and contextual information associated with a user of the second computing device, at least one data file that the user of the first computing device is likely to access at a particular time, wherein: the contextual information associated with the user of the first computing device includes a calendar event on a first calendar and the contextual information associated with the user of the second computing device includes a calendar event on a second calendar;  the calendar event on the first calendar corresponds to the calendar event on the second calendar and are each associated with the particular time;  and at least a portion of content of the  at least one data file is related to at least one of the first calendar event or the second calendar event associated with the particular time;  and outputting, by the first computing device, for display, a graphical indication of the at least one data file.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Faaborg with the method of Ho-Goldberg-Lusty. Motivation to do so would have been to quickly and efficiently locate particular items that the user wishes to interact with.

As per claim 5, Faaborg teaches the method of claim 1, wherein the associated content meets the one or more criteria when the associated content comprises calendar data defining an event scheduled within a predetermined time from a current time (See Claim 1,   1.  A method, comprising: determining, by a first computing device, a location of the first computing device;  determining, by the first computing device, whether a second computing device is located within a threshold distance of the location of the first computing device;  responsive to determining that the second computing device is located within the threshold distance of the location of the first computing device, identifying, by the first computing device, based on contextual information associated with a user of the first computing device and contextual information associated with a user of the second computing device, at least one data file that the user of the first computing device is likely to access at a particular time, wherein: the contextual information associated with the user of the first computing device includes a calendar event on a first calendar and the contextual information associated with the user of the second computing device includes a calendar event on a second calendar;  the calendar event on the first calendar corresponds to the calendar event on the second calendar and are each associated with the particular time;  and at least a portion of content of the  at least one data file is related to at least one of the first calendar event or the second calendar event associated with the particular time;  and outputting, by the first computing device, for display, a graphical indication of the at least one data file.)


Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (“Ho”, US 10,551,995 in view of Goldberg et al (“Goldberg”, US 10,764,233) in view of Lusty (“Lusty”, US 8,296,655) in view of Sansale et al (“Sansale”, US 2015/0186610)

As per claim 8, Ho-Goldberg-Lusty fails to distinctly point out the method of claim 1, wherein the transition begins after displaying the first user interface arrangement for a predetermined time, wherein the predetermined time is based on a priority of the associated content.  However, Sansale teaches wherein the transition begins after displaying the first user interface arrangement for a predetermined time, wherein the predetermined time is based on a priority of the associated content ([0088] For example, if a content item represented by an icon comprises a high-priority alert and/or notification, the notification bar 1010 may automatically expand to the content item display area 1110 so that the high-priority content item is presented to the user. [0104] At a step 1620, in response to determining that at least one of the new content items comprises a high-priority alert or notification, the notification bar is automatically expanded to a content item display area that displays the high-priority alert or notification content item.  This content item may be displayed along with the other new content items as well as the low-priority alert or notification content items.  In aspects, once the high-priority alert or notification content item is acted upon by the user, the content item display area may automatically transition back to the notification bar thereby freeing up screen space.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Sansale with the method of Ho-Goldberg-Lusty. Motivation to do so would have been to ensure that high priority items are displayed at a higher rate to increase chances that the user with see them.

Claim 13 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (“Ho”, US 10,551,995 in view of Goldberg et al (“Goldberg”, US 10,764,233) in view of Lusty (“Lusty”, US 8,296,655) in view of Addachi et al (“Addachi”, US 2012/0169741).


As per claim 9, Ho-Goldberg-Lusty fails to distinctly point out the method, wherein a rate of the transition is based on a priority of the associated content
However, Addachi teaches the method wherein a rate of the transition is based on a priority of the associated content ([0109] Moreover, when the animation part having a high priority, the animation part having a middle priority, and the animation part having a low priority exist, the contents of control of the animation of the animation part having a middle priority and the animation part having a low priority are changed from the first content of control to the third content of control such that the amount of operation needed for the animation of the animation part having a middle priority is more significantly increased at a larger change rate than that needed for the animation of the animation part having a low priority.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Addachi with the method of Ho-Goldberg-Lusty. Motivation to do so would have been to ensure that high priority items are displayed at a higher rate to increase chances that the user with see them.

Claim Objections
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, filed 10/6/2022, with respect to the rejection(s) of claim(s) 1-13,16-18,21-22 under 35 USC 103 of Ho-Goldberg in combination with the cited prior art references have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lusty, a newly cited reference, in combination with prior art as cited above. Please refer to the office action above for further clarification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198